
	
		I
		111th CONGRESS
		1st Session
		H. R. 682
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Baird (for
			 himself, Ms. Slaughter, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 House Administration,
			 the Judiciary,
			 Agriculture, and
			 Standards of Official
			 Conduct, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit securities and commodities trading based on
		  nonpublic information relating to Congress, and to require additional reporting
		  by Members and employees of Congress of securities transaction, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Trading on Congressional
			 Knowledge Act.
		2.Nonpublic
			 information relating to Congress
			(a)Securities
			 transactionsSection 10 of
			 the Securities Exchange Act of 1934 is amended by adding at the end the
			 following:
				
					(c)Nonpublic
				information relating to CongressNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling the securities of any issuer while such person is in
				possession of material nonpublic information, as defined by the Commission,
				relating to any pending or prospective legislative action relating to such
				issuer if—
						(1)such information
				was obtained by reason of such person being a Member or employee of Congress;
				or
						(2)such information
				was obtained from a Member or employee of Congress, and such person knows that
				the information was so obtained.
						(d)Nonpublic
				information relating to other Federal employees
						(1)RulemakingNot
				later than 270 days after the date of enactment of this subsection, the
				Commission shall by rule prohibit any person from buying or selling the
				securities of any issuer while such person is in possession of material
				nonpublic information derived from Federal employment and relating to such
				issuer if—
							(A)such information
				was obtained by reason of such person being an employee of an agency, as such
				term is defined in section 551(1) of title 5, United States Code; or
							(B)such information
				was obtained from such an employee, and such person knows that the information
				was so obtained.
							(2)Material
				nonpublic informationFor
				purposes of this subsection, the term material nonpublic
				information means any information that an employee of an agency (as
				such term is defined in section 551(1) of title 5, United States Code) gains by
				reason of Federal employment and that such employee knows or should know has
				not been made available to the general public, including information
				that—
							(A)is routinely exempt
				from disclosure under section 552 of title 5, United States Code, or otherwise
				protected from disclosure by statute, Executive order, or regulation;
							(B)is designated as
				confidential by an agency; or
							(C)has not actually
				been disseminated to the general public and is not authorized to be made
				available to the public on
				request.
							.
			(b)Commodities
			 transactionsSection 4c of the Commodities Exchange Act (7 U.S.C.
			 6c) is amended by adding at the end the following:
				
					(h)Nonpublic
				information relating to CongressNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling any commodity for future delivery while such person is
				in possession of material nonpublic information, as defined by the Commission,
				relating to any pending or prospective legislative action relating to such
				commodity if—
						(1)such information
				was obtained by reason of such person being a Member or employee of Congress;
				or
						(2)such information
				was obtained from a Member or employee of Congress, and such person knows that
				the information was so obtained.
						(i)Nonpublic
				information relating to other Federal employees
						(1)RulemakingNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling any commodity for future delivery while such person is
				in possession of material nonpublic information derived from Federal employment
				and relating to such commodity if—
							(A)such information
				was obtained by reason of such person being an employee of an agency, as such
				term is defined in section 551(1) of title 5, United States Code; or
							(B)such information
				was obtained from such an employee, and such person knows that the information
				was so obtained.
							(2)Material
				nonpublic informationFor
				purposes of this subsection, the term material nonpublic
				information means any information that an employee of an agency (as
				such term is defined in section 551(1) of title 5, United States Code) gains by
				reason of Federal employment and that such employee knows or should know has
				not been made available to the general public, including information
				that—
							(A)is routinely
				exempt from disclosure under section 552 of title 5, United States Code, or
				otherwise protected from disclosure by statute, Executive order, or
				regulation;
							(B)is designated as
				confidential by an agency; or
							(C)has not actually
				been disseminated to the general public and is not authorized to be made
				available to the public on
				request.
							.
			3.Amendment to the Rules
			 of the House of Representatives regarding securities trading based on nonpublic
			 informationRule XXIII (known
			 as the Code of Official Conduct) of the Rules of the House of
			 Representatives is amended by redesignating clause 18 as clause 19 and by
			 inserting after clause 17 the following new clause:
			
				18.A Member, Delegate,
				Resident Commissioner, officer, or employee of the House shall not—
					(a)disclose material nonpublic information
				relating to any pending or prospective legislative action relating to any
				publicly-traded company if that Member, Delegate, Resident Commissioner,
				officer, or employee has reason to believe that the information will be used to
				buy or sell the securities of such publicly-traded company based on such
				information; or
					(b)disclose material nonpublic information
				relating to any pending or prospective legislative action relating to any
				commodity if that Member, Delegate, Resident Commissioner, officer, or employee
				has reason to believe that the information will be used to buy or sell such
				commodity for future delivery based on such
				information.
					.
		4.Timely reporting of
			 securities transactions
			(a)AmendmentSection 103 of the Ethics in Government Act
			 of 1978 is amended by adding at the end the following subsection:
				
					(l)Within 90 days
				after the purchase, sale, or exchange of any stocks, bonds, commodities
				futures, or other forms of securities that are otherwise required to be
				reported under this Act and the transaction of which involves at least $1000 by
				any Member of Congress or officer or employee of the legislative branch
				required to so file, that Member, officer, or employee shall file a report of
				that transaction with the Clerk of the House of Representatives in the case of
				a Representative in Congress, a Delegate to Congress, or the Resident
				Commissioner from Puerto Rico, or with the Secretary of the Senate in the case
				of a
				Senator.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 transactions occurring on or after the date that is 90 days after the date of
			 the enactment of this Act.
			5.Disclosure of
			 political intelligence activities under Lobbying Disclosure Act
			(a)DefinitionsSection 3 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C. 1602) is amended—
				(1)in paragraph
			 (2)—
					(A)by inserting after
			 lobbying activities each place that term appears the following:
			 or political intelligence activities; and
					(B)by inserting after
			 lobbyists the following: or political intelligence
			 consultants; and
					(2)by adding at the
			 end the following new paragraphs:
					
						(17)Political
				intelligence activitiesThe term political intelligence
				activities means political intelligence contacts and efforts in support
				of such contacts, including preparation and planning activities, research, and
				other background work that is intended, at the time it is performed, for use in
				contacts, and coordination with such contacts and efforts of others.
						(18)Political
				intelligence contact
							(A)DefinitionThe term political intelligence
				contact means any oral or written communication (including an
				electronic communication) to or from a covered executive branch official or a
				covered legislative branch official, the information derived from which is
				intended for use in analyzing securities or commodities markets, or in
				informing investment decisions, and which is made on behalf of a client with
				regard to—
								(i)the formulation,
				modification, or adoption of Federal legislation (including legislative
				proposals);
								(ii)the formulation, modification, or adoption
				of a Federal rule, regulation, Executive order, or any other program, policy,
				or position of the United States Government; or
								(iii)the
				administration or execution of a Federal program or policy (including the
				negotiation, award, or administration of a Federal contract, grant, loan,
				permit, or license).
								(B)ExceptionThe
				term political intelligence contact does not include a
				communication that is made by or to a representative of the media if the
				purpose of the communication is gathering and disseminating news and
				information to the public.
							(19)Political
				intelligence firmThe term political intelligence
				firm means a person or entity that has 1 or more employees who are
				political intelligence consultants to a client other than that person or
				entity.
						(20)Political
				intelligence consultantThe term political intelligence
				consultant means any individual who is employed or retained by a client
				for financial or other compensation for services that include one or more
				political intelligence
				contacts.
						.
				(b)Registration
			 requirementSection 4 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting after whichever is earlier, the following: or a
			 political intelligence consultant first makes a political intelligence
			 contact,; and
						(ii)by
			 inserting after such lobbyist each place that term appears the
			 following: or consultant;
						(B)in paragraph (2),
			 by inserting after lobbyists each place that term appears the
			 following: or consultants; and
					(C)in paragraph
			 (3)(A)—
						(i)by
			 inserting after lobbying activities each place that term appears
			 the following: and political intelligence activities; and
						(ii)in
			 clause (i), by inserting after lobbying firm the following:
			 or political intelligence firm;
						(2)in subsection
			 (b)—
					(A)in paragraph (3),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities;
					(B)in paragraph
			 (4)—
						(i)in
			 the matter preceding subparagraph (A), by inserting after lobbying
			 activities the following: or political intelligence
			 activities; and
						(ii)in
			 subparagraph (C), by inserting after lobbying activity the
			 following: or political intelligence activity;
						(C)in paragraph (5),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities;
					(D)in paragraph (6),
			 by inserting after lobbyist each place that term appears the
			 following: or political intelligence consultant; and
					(E)in the matter
			 following paragraph (6), by inserting or political intelligence
			 activities after such lobbying activities;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting after lobbying contacts the following: or
			 political intelligence contacts; and
					(B)in paragraph
			 (2)—
						(i)by
			 inserting after lobbying contact the following: or
			 political intelligence contact; and
						(ii)by
			 inserting after lobbying contacts the following: and
			 political intelligence contacts; and
						(4)in subsection (d),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities.
				(c)Reports by
			 registered political intelligence consultantsSection 5 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—
				(1)in subsection (a),
			 by inserting after lobbying activities the following: and
			 political intelligence activities;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), by inserting after lobbying
			 activities the following: or political intelligence
			 activities;
						(ii)in
			 subparagraph (A)—
							(I)by inserting after
			 lobbyist the following: or political intelligence
			 consultant; and
							(II)by inserting
			 after lobbying activities the following: or political
			 intelligence activities;
							(iii)in
			 subparagraph (B), by inserting after lobbyists the following:
			 or political intelligence consultants; and
						(iv)in
			 subparagraph (C), by inserting after lobbyists the following:
			 or political intelligence consultants;
						(B)in paragraph
			 (3)—
						(i)by
			 inserting after lobbying firm the following: or political
			 intelligence firm; and
						(ii)by
			 inserting after lobbying activities each place that term appears
			 the following: or political intelligence activities; and
						(C)in paragraph (4),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence activities;
			 and
					(3)in subsection
			 (d)(1), in the matter preceding subparagraph (A), by inserting or a
			 political intelligence consultant after a
			 lobbyist.
				(d)Disclosure and
			 enforcementSection 6(a) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1605) is amended—
				(1)in paragraph
			 (3)(A), by inserting after lobbying firms the following:
			 , political intelligence consultants, political intelligence
			 firms,;
				(2)in paragraph (7),
			 by striking or lobbying firm and inserting lobbying firm,
			 political intelligence consultant, or political intelligence firm;
			 and
				(3)in paragraph (8),
			 by striking or lobbying firm and inserting lobbying firm,
			 political intelligence consultant, or political intelligence
			 firm.
				(e)Rules of
			 constructionSection 8(b) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1607(b)) is amended by striking or lobbying contacts
			 and inserting lobbying contacts, political intelligence activities, or
			 political intelligence contacts.
			(f)Identification
			 of clients and covered officialsSection 14 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1609) is amended—
				(1)in subsection
			 (a)—
					(A)in the heading, by
			 inserting or political
			 intelligence after lobbying;
					(B)by inserting
			 or political intelligence contact after lobbying
			 contact each place that term appears; and
					(C)in paragraph (2),
			 by inserting or political intelligence activity, as the case may
			 be after lobbying activity;
					(2)in subsection
			 (b)—
					(A)in the heading, by inserting
			 or political
			 intelligence after lobbying;
					(B)by inserting
			 or political intelligence contact after lobbying
			 contact each place that term appears; and
					(C)in paragraph (2),
			 by inserting or political intelligence activity, as the case may
			 be after lobbying activity; and
					(3)in subsection (c), by inserting or
			 political intelligence contact after lobbying
			 contact.
				(g)Annual audits
			 and reports by Comptroller GeneralSection 26 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1614) is amended—
				(1)in subsection (a),
			 by inserting political intelligence firms, political intelligence
			 consultants, after lobbying firms;
				(2)in subsection (b)(1)(A), by inserting
			 political intelligence firms, political intelligence
			 consultants, after lobbying firms; and
				(3)in
			 subsection (c), by inserting or political intelligence
			 consultant after a lobbyist.
				6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect at the end of the 90-day period
			 beginning on the date of the enactment of this Act.
		
